Title: To James Madison from Charles Willson Peale, 14 February 1803 (Abstract)
From: Peale, Charles Willson
To: Madison, James


14 February 1803, Museum. “Be pleased to accept the inclosed. Should you ever meet me in the Museum I may then tell you to whom the letter was originally intended.… It would give me pleasure to be able to trace out the probable progress of the museum while under my care, and to Devise with you the best means for its permanent Establishment.”
 

   
   FC (PPAmP). 1 p. Printed in Miller, Selected Papers of Charles Willson Peale and His Family, 2:487–88.



   
   The enclosed letter, originally intended for Jefferson, was published in pamphlet form as An Epistle to a Friend on the Means of Preserving Health, Promoting Happiness; and Prolonging the Life of Man to Its Natural Period (Philadelphia, 1803; Shaw and ShoemakerR. R. Shaw and R. H. Shoemaker, comps., American Bibliography: A Preliminary Checklist for 1801–1819 (22 vols.; New York, 1958–66). 4829) (printed in Miller, Selected Papers of Charles Willson Peale and His Family, 2:489–513).


